DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 22 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1 and 11, the primary reason for allowance is the inclusion of "executing, by a second task server, the respective lock operation of the second critical section subgraph including providing, by the second task server, a request to the value server to create a second shared critical section object that is also associated with the first identifier; denying, by the value server, the request to create the second shared critical section object based on the first identifier already being associated with the first shared critical section object that is currently maintained by the value server" in conjunction with the rest of the limitations of the claim. 
As per independent claim 21, the primary reason for allowance is the inclusion of "determining, by the first task server, that the first shared critical section object was created by the value server; executing, by a second task server, the respective lock operation of the second critical section subgraph including providing, by the second task server, a request to the value server to create a second shared critical section object that is also associated with the first identifier; executing, by a second task server, the respective lock operation of the second critical section subgraph including providing, by the second task server, a request to the value server to create a second shared critical section object that is also associated with the first identifier" in conjunction with the rest of the limitations of the claim. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196